Case: 3:20-cv-00471-jdp Document #: 24 Filed: 03/16/21 Pagei1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

LISA HOFFMAN,
Plaintifé,
Vv. Case No. 3:20-cv-471-jdp

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

 

ORDER

 

This matter coming before the Court on the parties’ Stipulation for Attorney Fees
Under the Equal Access to Justice Act, and the Court being duly advised, it is hereby
ordered that:

Plaintiff be awarded $4,900 in fees and $400 in costs under the Equal Access to
Justice Act, 28 U.S.C. § 2412(d), in full satisfaction of any and ail of Plaintiff's claims for
fees, costs, and expenses under 28 U.S.C. § 2412, After the Court enters this award, if
counsel for Defendant can verify that Plaintiff owes no pre-existing debt subject to

offset, Defendant will direct that the award be made payable to Plaintiff's attorney.

jw
SO ORDERED this 4" day of _ MM 2021.

tp 2- (efty en ——.

HONORABLE JAMES D. PETERSON
United States Chief District Judge
